Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-15, 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 12) “create a uniform resource locator associated with the plurality of randomly determined numbers, and cause the created uniform resource locator to be accessible, wherein when the created uniform resource locator is subsequently accessed, the plurality of randomly determined numbers associated with the uniform resource locator are used to redetermine the game outcome”, (with respect to Claim 11) “responsive to a game outcome data capture event occurring in association with the play of the game, communicate data associated with the randomly determined plurality of numbers to a server, wherein prior to the data associated with the randomly determined plurality of numbers being accessed, the server stores the randomly determined plurality of numbers without storing the game outcome and after the data associated with the randomly determined plurality of numbers is accessed, the server redetermines the game outcome based on the randomly determined plurality of numbers and stores the redetermined game outcome”, 
Post play reproduction of game outcomes is well known in the art. For instance, Allen et al. (2011/0183749) in view of Rosenblatt (2015/0379808) teaches post play reproduction of game outcomes. However, Allen in view of Rosenblatt is silent on “create a uniform resource locator associated with the plurality of randomly determined numbers, and cause the created uniform resource locator to be accessible, wherein when the created uniform resource locator is subsequently accessed, the plurality of randomly determined numbers associated with the uniform resource locator are used to redetermine the game outcome”, (with respect to Claim 11) “responsive to a game outcome data capture event occurring in association with the play of the game, communicate data associated with the randomly determined plurality of numbers to a server, wherein prior to the data associated with the randomly determined plurality of numbers being accessed, the server stores the randomly determined plurality of numbers without storing the game outcome and after the data associated with the randomly determined plurality of numbers is accessed, the server redetermines the game outcome based on the randomly determined plurality of numbers and stores the redetermined game outcome”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715